DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 
As noted in paragraph 6 of the Final Rejection mailed 01/04/2021:
“Applicant has amended Claims 29 and 36 to include a fluid deflector, which is not present in elected species A and is only present in the embodiments of the non-elected Species B and C illustrated in Fig. 14A, B and 15A, B. It is unclear which structure of Fig. 12 Applicant is equating to the claimed fluid deflector. Furthermore, the embodiment of Fig. 12 and claims 29 and 36 state the fluid manifold 228 includes the axial passageway 234; electrode shell 220; electrode core member 218 (Claims 29 and 36) as well as angled passageways 240 and pool 238 (par. [0078] 
Applicant then responded in the after final response mailed 03/04/2021:
“Paragraph [0029] of the filed application states, “Furthermore, the particular features, structures, or characteristics may be combined in any suitable manner in one or more embodiments. Thus, the particular features, structures, or characteristics illustrated or described in connection with one embodiment may be combined, in whole or in part, with the features structures, or characteristics of one or more other embodiments without limitation.” (emphasis added). As a result, this rejection has been overcome.”
In response, the Examiner noted in the Advisory Action mailed 03/16/2021:
“However, Applicant has not provided any detailed disclosure in support of this statement, particularly how these distinct embodiments (as acknowledged by Applicant in par. [0021 -0027] of the specification wherein Applicant refers to the Figures as representing fifth, sixth and seventh embodiments) are particularly combined into a single embodiment. It is not clear from the figures or disclosure how the fluid deflector 256, 258 of Fig. 15 A, B would work in an embodiment that has angle passageways 240. How would the deflector that requires a single, linear passageway move in the angled passageways? It would appear these angles passageways would block the fluid deflector from extending beyond the pool as required by the amended claims.
Additionally, par. [0079-0080] explicitly states that different means of creating turbulence are employed in lieu of angular passageways. In other words, Applicant expressly teaches 
Applicant now argues on page 8 under the Remarks:
“The Applicant is unable to determine how within the pending claims the deflector “requires” a single, linear passageway or would “move” in the angle passageway as stated within the Advisory Action. Additionally, the Applicant is unable to determine why the limitations as stated within the claims would “block the fluid deflector from extending beyond the pool as required by the amended claims.” None of the limitations, especially those of the independent claims appear to be properly discussed during this section.”
The Examiner notes that in the restriction response filed 06/08/2020, Applicant elected Species A corresponding to Fig. 12. By doing so, the embodiments of Fig. 14 and 15 were not elected and therefore withdrawn from consideration. These embodiments deal with different means for creating turbulence. Fig. 12 utilizes angled passageways 240 (par. [0078]); Fig. 14 explicitly relies on a different means than angled passageways, such as a wound coil spring or augur shaped fluid director (par. [0079]); and Fig. 15 relies on a fluid deflector 256, 258 in lieu of the other means disclosed in the other embodiments (par. [0080]). The only embodiment disclosed within the specification to have a fluid deflector are those illustrated in non-elected species of Fig. 15 (see element 256, 258 in Fig. 15A and B and see also par. [0080]). From this fact alone, it is clear Applicant is adding an element (i.e. a fluid deflector) from a non-elected species into the claims, which is improper. 
If the fluid deflector could be combined into the embodiment of Fig. 12 as argued, the Examiner noted it would be unclear how a deflector 256, 258 having an enlarged rounded or rectangular head that resides in the distal opening/pool for causing turbulence as illustrated in Fig. 15A, B that is only disclosed as passing through a single lumen 234 would be combinable with the embodiment of Fig. 12. The angled passageways 240 of this embodiment would clearly prevent the deflector as described from passing into distal pool 238 and would therefore not deflect the fluid or cause turbulence as intended in Applicant’s own disclosure. Such a combination would not be readily apparent with respect to the embodiment of Fig. 12. One could argue that potentially the angled passageways 240 could be removed in place of the fluid deflector, but again, this would simply be replacing the embodiment of elected Fig. 12 with that of non-elected Fig. 15A, B which is expressly stated in par. [0080] as a separate and distinct embodiment in which the deflector is used in lieu of the angled passageways 240. Again, switching embodiments after the election of Fig. 12 would be improper.
Regarding Applicant’s argument on page 8 under the Remarks as cited above, the Examiner notes while the discussion above regarding the previously presented questions of “How would the deflector that requires a single, linear passageway move in the angled passageways? It would appear these angles passageways would block the fluid deflector from extending beyond the pool as required by the amended claims” are not necessarily drawn to currently pending claim language, this discussion is pertinent to understanding if any added claim language is a part of the elected embodiment or from some other non-elected embodiment. As noted in the restriction requirement mailed 4/07/2020, the originally pending claims 21-40 were generic at the time of filing to all three Species. Thus, any amendments made to the claims would have to be referenced 
Additionally, the questions raised by the Examiner are material regarding whether or not the combination of elements was supported by the original disclosure or if the combination of features qualifies as new matter. In this instance, where the detailed description only describes the turbulence creating features of Fig. 12, 14 and 15 as being used in place of one another and not with one another, a single, blanket statement stating the following holds little weight:
“Furthermore, the particular features, structures, or characteristics may be combined in any suitable manner in one or more embodiments. Thus, the particular features, structures, or characteristics illustrated or described in connection with one embodiment may be combined, in whole or in part, with the features structures, or characteristics of one or more other embodiments without limitation.”
What would qualify as a “suitable manner”? How would features that are designed to replace on another be used in combination with one another? And again, how would the deflector as described operate as intended if it could not maintain the same configuration as described in Fig. 15 if it were combined with the embodiment of Fig. 12? Passageways 240 would appear to make such a combination inoperable.
In summary, the elected embodiment of 	Fig. 12 does not include a fluid deflector and any language pertaining to the fluid deflector would be improper within the scope of the embodiment of the elected Species of Fig. 12. Additionally, the Examiner notes any arguments regarding the combination of Fig. 12 with Fig. 15 (i.e. the angled passageway 240 embodiment with the fluid deflector 256, 258 embodiment) would constitute new matter as the detailed disclosure does not indicate any particular combinations of these embodiments and instead appears to teach away from any such combination by stating that only one turbulence generating feature is disclosed in each embodiment and each distinct feature is used to replace those of other embodiments (par. [0079-0080]). Therefore, the 35 USC 112(a) and 112(b) rejections still stand.
Regarding the 35 USC 102 and 103 rejections, the Examiner notes the 35 USC 102 rejections with respect to Wang ‘795 still apply of the reasons set forth in the Advisory Action mailed 03/16/2021, which have bene incorporated into the rejection below. Additionally, the Examiner notes the 35 USC 103 rejection with respect to Pappone still applies for the reasons set forth in the advisory action, which have also been incorporated into the rejection below. Lastly, the 35 USC 102 rejection with respect to Wang ‘859 has been withdrawn in favor of a new 35 USC 103 rejection with respect to Wang ‘859 since Wang ‘859 discloses the amended features in a separate embodiment wherein Wang ‘859 states that any of the features of Fig. 1-8b can be combined with the features of Fig. 9a, b (see par. [0027-0028]), see rejection below.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31, 33-36 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended Claims 29 and 36 to include a fluid deflector, which is not present in elected species A and is only present in the embodiments of the non-elected Species B and C illustrated in Fig. 14A, B and 15A, B. It is unclear which structure of Fig. 12 Applicant is equating to the claimed fluid deflector. Furthermore, the embodiment of Fig. 12 and claims 29 and 36 state the fluid manifold 228 includes the axial passageway 234; electrode shell 220; electrode core member 218 (Claims 29 and 36) as well as angled passageways 240 and pool 238 (par. [0078] of PGPUB 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-31, 33-36 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the response received 06/08/2020, Applicant elected Species A, Fig. 12. In this embodiment, transverse surfaces, e.g. passages 240, have longitudinal axes 246 that transversely intersect longitudinal axis 212 of axial passageway 234 in order to create turbulence (see par. [0078] of the specification. However, Claim 36 states the transverse surface is configured to direct fluid parallel to the longitudinal axis of the axial passageway. It is unclear what feature or features of the embodiment of Fig. 12 enable this claimed function as the description appears to disclose a configuration that is not 
Additionally, Applicant has amended Claims 29 and 36 to include a fluid deflector, which is not present in elected species A and is only present in the embodiments of the non-elected Species B and C illustrated in Fig. 14A, B and 15A, B. It is unclear which structure of Fig. 12 Applicant is equating to the claimed fluid deflector. Furthermore, the embodiment of Fig. 12 and claims 29 and 36 state the fluid manifold 228 includes the axial passageway 234; electrode shell 220; electrode core member 218 (Claims 29 and 36) as well as angled passageways 240 and pool 238 (par. [0078] of PGPUB 2018/0368913, which is the publication of the present application). There is no other structure in this embodiment that extends beyond pool 238 to deflect fluid as required by the claim. It appears Applicant is mixing features into the claim from embodiments that were not elected. Appropriate clarification and/or correction is respectfully requested.
Claims 28 and 35 recite the limitations "the circumference" and “the length”.  There is insufficient antecedent basis for these limitations in the claims. The Examiner suggests amending the claim to read “a circumference” and “a length”.
Claim 30 recites the limitation "said distal outlet ports”.  There is insufficient antecedent basis for this limitation in the claim.
The term "substantially concave" in claim 31 is a relative term which renders the claim indefinite.  The term "substantially concave" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what degree of concavity is deemed sufficient by Applicant to be considered “substantially concave”. The Examiner suggests deleting the term “substantially”.
Claim 36 recites the limitation "the distal portion distal portion”.  There is insufficient antecedent basis for this limitation in the claim. It appears this is a typo.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 21, 29, 34 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al. (2008/0161795), herein Wang ‘795.
Regarding Claims 21, 29, 32 and 36, Wang ‘795 discloses a proximal end portion 1450 (Fig. 14) configured to be coupled to a catheter shaft 104; a distal end portion 100 configured to deliver ablation energy to tissue via electrode 102 (par. [0080]; Fig. 1a-b); a fluid manifold extending from the proximal end portion to the distal end portion and configured to fluidly communicate with a fluid lumen 106 in the catheter shaft 104 (par. [0081]; Fig. 1a-b). The fluid manifold defining an axial passageway 112 centered about a longitudinal axis extending in the longitudinal direction of said assembly, said axial passageway 112 having a distal end terminating prior to said distal end of the electrode assembly (par. [0080-0081]; Fig. 1a-b). The distal end that terminates before electrode assembly 102 can be interpreted as either side apertures 114 or base end 110 of valve 108. Additionally, Wang 795 discloses a transverse surface, i.e. valve 108, that can create turbulence in a fluid when fluid deflects off of and around valve 108 to exit said axial passageway 112 through apertures 114. Additionally, Wang ‘795 discloses the transverse surface can allow fluid to flow parallel to the longitudinal axis as it flows past the pointed end of the valve toward and past side passages 114 (Fig. 1b). Wang ‘795 also discloses a thermally insulative core member 110, 210 made of silicone rubber, poly urethane, etc. surrounded by metallic shell 102 (Fig. 1-2). Lastly, the Examiner notes the distal end of the angled passageways 114 define an opening in the electrode shell 102, wherein the angled passageways 114 also define an inner volume of the electrode shell 102. The inner volume passes fluid from passageways 114 to an area external the electrodes as claimed.
Regarding Claim 34, Wang 795 discloses an irrigant distribution element 114 surrounding the distal end of catheter body 104 and extends through catheter body 104, in or under which the insulated electrical wires are located (Fig. 1-4). Therefore, the irrigant distribution element 114 lumen can be considered to physically exist between one port or aperture of element 114 and the electrical core member, i.e. wires.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.




The following rejection is made in response to Applicant’s assertion that the combination of embodiments (as represented by claims 29 and 36 and their 

Claims 21, 26-31, 33, 35, 36 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (2010/0137859), herein Wang ‘859
Regarding Claims 21 and 29, Wang ‘859 discloses an ablation electrode assembly 10’ comprising a proximal portion configured to be coupled to a catheter shaft 12; a distal portion 28’ configured to deliver ablation energy to tissue (Fig. 9a, b; par. [0055-0056]); a fluid manifold 30’ extending from the proximal portion to the distal portion and configured to fluidly communicate with a fluid lumen in the catheter shaft 12. Particularly, the fluid manifold defines an axial passageway 22 (see Fig. 9a,b; par. [0031]) centered about a longitudinal axis extending in a longitudinal direction of the assembly, said axial passageway having a longitudinal axis and a distal end terminating at a distal end of the fluid manifold prior to a distal end of the electrode assembly (see par. [0057-0058]; Fig. 9a, b). Additionally, Wang ‘859 discloses the fluid manifold 30’ has a transverse surface 48 that is transverse to the longitudinal axis of the fluid manifold 30’ and is configured to create turbulence in a fluid via the change in direction of fluid flow from the longitudinal axis to transverse passages 44(Fig. 9a, b; par. [0059]). see also annotated figure below). 

    PNG
    media_image1.png
    443
    661
    media_image1.png
    Greyscale

Lastly, Wang ‘859 discloses an electrode shell 28’ encapsulating a polymeric electrode core 48 (par. [0036, 0044, 0058-0059]) and therefore connected to the electrode core 48. The electrode shell 28’ defines an inner volume in which core member 48 resides (Fig. 9a, b; see also par. [0043]). Wang ‘859 does not expressly disclose in Fig. 9a that the electrode shell has an inner volume and an external opening at a distal portion of the shell allowing fluid to pass from the inner volume. However, Wang ‘859 does disclose that any of the features of Fig. 9a can be combined with any of the features from any previously disclosed embodiment of Fig. 1-8b (see par. [0027]). To this end, Wang ‘859 discloses the electrode shell 28 can have an inner volume 54 that terminates in an opening at a distal end of electrode shell 28 for the purpose of providing irrigation fluid to an outer surface of the electrode 28.


Regarding Claims 26 and 33, Wang ‘859 discloses deflecting electrode shell 28’ relative to a longitudinal axis of the ablation electrode assembly (see deflection from 9a to 9b).
In regards to Claims 27, 30 and 31, Wang ‘859 discloses a concave pool in which portion 48 sits to define passages 44 (Fig. 9a, b).
Regarding Claims 28 and 35, Wang ‘859 discloses the shaft 12 which encapsulates axial passageway 22 and manifold 30’ which overlaps and covers a portion of axial passageway 22 is constructed of electrical non-conductive material such as Nylon, polyurethane, etc. (par. [0032, 0036]).
In regards to Claims 36 and 38-40, Wang ‘859 discloses an ablation electrode assembly 10’ comprising a proximal portion configured to be coupled to a catheter shaft 12; a distal portion 28’ configured to deliver ablation energy to tissue (Fig. 9a, b; par. [0055-0056]); a fluid manifold 30’ extending from the proximal portion to the distal portion and configured to fluidly communicate with a fluid lumen in the catheter shaft 12. Particularly, the fluid manifold defines an axial passageway 22 (see Fig. 9a,b; par. [0031]) centered about a longitudinal axis extending in a longitudinal direction of the assembly, said axial passageway having a longitudinal axis and a distal end terminating 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device in the Wang ‘859 reference to include an electrode shell with an interior volume and an opening to the interior volume at a distal end of the electrode, as taught and suggested by Wang ‘859, for the purpose of providing irrigation fluid to an exterior surface of the electrode 28.


Claims 21-23, 27, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pappone et al. (2008/0249463).
Regarding Claims 21, 23 and 29, Pappone discloses an ablation electrode assembly 20 comprising a proximal portion configured to be coupled to a catheter shaft 18; a distal portion 22 configured to deliver ablation energy to tissue (par. [0004, 0010]); a fluid manifold (see Fig. 6, 7) extending from the proximal portion to the distal portion and configured to fluidly communicate with a fluid lumen in the catheter shaft. Particularly, the fluid manifold defines an axial passageway 23 (see Fig. 7) centered about a longitudinal axis extending in a longitudinal direction of the assembly, said axial passageway having a longitudinal axis and a distal end terminating at a distal end of the fluid manifold prior to a distal end of the electrode assembly. Additionally, Pappone discloses the fluid manifold has a transverse surface 25(e.g. transverse passage) that is transverse to the longitudinal axis of the fluid manifold and is configured to create turbulence in a fluid via the change in direction of fluid flow from the longitudinal axis to the transverse passages (see annotated Figure below). Lastly, Pappone discloses side passages that open an interior volume of the electrode to an area outside of the electrode via openings on the surface of the electrode (see Fig. 6, 7).

    PNG
    media_image2.png
    355
    598
    media_image2.png
    Greyscale

With respect to the limitations of a thin electrode shell and an electrode core member having a thermal insulator and wherein the shell is configured to be connected to the electrode core member, Pappone discloses that the catheter tip can be constructed so as to withstand temperature extremes caused by the deliver of RF energy with the electrode tip, wherein such a construction can be accomplished with a combination of thermally insulative materials (such as polymers) and various metals (see par. [0045]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to encapsulate a polymeric material with a metallic electrode shell (which falls within the scope of a combination of ploymeric and metallic materials as contemplated by Pappone for providing the ability of the device to handle temperature extremes), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding Claim 22, The Examiner notes the fluid manifold can be broken up into two axial passageways, the first 23 being toward the proximal end of the assembly having a first diameter and the second 27 beginning just past openings 24 and having a narrowing diameter and thus a smaller diameter than the first passageway (Fig. 6 and 7).
In regards to Claims 27 and 30, the Examiner notes that the broadest, reasonable interpretation of the term “pool” is an open space in which a liquid collects. In the instant case, Pappone discloses a space (e.g. pool) at the distal end where fluid collects (see annotation below), wherein the pool is adjacent outlet ports of passages.

    PNG
    media_image3.png
    305
    604
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792